Exhibit 10.41

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into as of March 31, 2004 (the
“Effective Date”), by and between Mamma.com Enterprises Inc., a Canadian
corporation (“Partner”) and LookSmart, Ltd., a Delaware corporation
(“LookSmart”).

 

RECITALS

 

The parties wish to provide for a license to Partner to distribute LookSmart’s
Search Results on the Partner Network and Partner Site.

 

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

 

1. DEFINITIONS

 

In this Agreement, the following terms shall have the respective meanings
ascribed thereto:

 

1.1 “Click” means when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Partner Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click) clicks on a Listing
and accesses the destination site.

 

1.2 “Gross Revenue” means total invoices generated from Search Results on
Partner Network during the applicable period, less any month-end adjustments for
credit card fraud, advertising complaints or similar items, not to exceed [***]
of total Gross Revenue unless agreed in writing by both parties.

 

1.3 “Listing” means a profile of a website that includes the display URL, a
title, text that describes the site to which the listing links, and a tracking
URL (if applicable). Listings are displayed in Search Results and:

 

(a) “Paid Listing” means a listing for which a third party has paid LookSmart to
be included in Search Results.

 

(b) “Unpaid Listing” means a listing that is included in Search Results at no
direct cost to any third-party.

 

1.4 “LookSmart Directory” means a collection of Listings that are stored in a
LookSmart proprietary database after human identification and input.

 

1.5 “Partner Network” means the collection of web sites which are owned or
operated by third parties who are contractually part of Partner’s syndication
network and have entered into a written agreement with Partner protective of the
rights licensed hereunder in a manner similar to this Agreement.

 

1.6 “Partner Site(s)” means the collection of web sites, which are owned or
operated by Partner.



--------------------------------------------------------------------------------

1.7 “Reviewed Web Sites (RWS)” means a LookSmart product that contains both Paid
Listings and Unpaid Listings retrieved from the LookSmart Directory. The amount
that an advertiser pays to LookSmart has no influence on the ordering of results
of Reviewed Web Sites.

 

1.8 “Search Results” means Listings provided by LookSmart to Partner hereunder
during the Term hereof. The Search Results will include Sponsored Search
and/orReviewed Web Sites as indicated in Section 5.

 

1.9 “Sponsored Search” means a LookSmart product that returns Search Results
containing only Paid Listings. The amount that an advertiser pays to LookSmart
influences (among other factors) the position in which the advertiser’s listing
appears in Sponsored Search.

 

2. LICENSE

 

2.1 License. Subject to the terms, limitations and conditions herein, LookSmart
hereby grants to Partner a non-exclusive license during the Term hereof to
publicly display the Search Results in electronic form on search results pages
on the Partner Network.

 

2.2 Limitations on License. The license granted above is limited by the
following restrictions: (i) except as expressly permitted herein, Partner will
not display, use, reproduce, modify, sell, resell, rent, license, sublicense,
transfer, assign or redistribute in any way the Search Results; (ii) Partner
will not modify, add to, edit or delete the URLs, titles or reviews contained
within any Search Results without LookSmart’s prior written approval; (iii)
Partner will not attempt to alter, reverse engineer, decompile, disassemble or
otherwise attempt to derive the Search Results or any of LookSmart’s customer
lists, databases, computer programs, patents, copyrights, other proprietary
rights (including the methodology related to the creation and compilation of the
Search Results) or any other information furnished to Partner by LookSmart; (iv)
except as expressly permitted herein, Partner will not display, sublicense or
syndicate the Search Results on or to any third party or web site outside of the
Partner Network unless it first obtains LookSmart’s written consent; (v) Partner
will use the tracking URLs associated with each individual Paid Listing provided
by LookSmart, if any, for all Search Results included on its search results
pages (though Partner may use the display URLs for purposes of displaying the
listing); (vi) Partner will not syndicate or display any Search Results on any
adult-oriented, obscene or illegal web sites; and (vii) Partner will not
encourage, aid, abet, authorize or permit any employee, affiliate, contractor,
agent, representative or third party to do or attempt to do any of the
foregoing.

 

3. PAYMENT TERMS.

 

3.1 Revenue Share. Subject to the terms and conditions hereof, for any given
[***], LookSmart will pay Partner [***] of the Gross Revenue generated from
Clicks resulting from Sponsored Search and [***] of the Gross Revenue generated
from Clicks resulting from Reviewed Web Sites in that [***] for the term of this
Agreement.

 

3.2 Payment and Reporting. Within 30 days after the end of each [***] during the
Term, LookSmart will deliver (a) payment pursuant to Section 3.1, and (b) a
report describing Clicks generated and amounts payable to Partner for such
[***]. LookSmart agrees to provide a designated account manager and to use
commercially reasonable efforts to provide additional reporting on no less than
a weekly basis as reasonably requested by Partner.

 

3.3 Audit. Each party will maintain accurate records with respect to the
calculation of all payments due under this Agreement. The other party (the
“Examining Party”) may, upon no less than 15 days prior written notice to the
first party (the “Audited Party”) and no more than once in any twelve



--------------------------------------------------------------------------------

month period, cause an independent auditor of nationally recognized standing to
inspect the appropriate records of the Audited Party reasonably related to the
calculation of such payments during the Audited Party’s normal business hours.
Such examination will be undertaken in a manner reasonably calculated not to
interfere with the Audited Party’s normal business operations. The fees charged
by such auditor in connection with the inspection will be paid by the Examining
Party, unless the auditor discovers an underpayment of greater than 10%, in
which case the Audited Party will pay the reasonable fees of the auditor.

 

3.4 Invalid Clicks. LookSmart shall have no obligation to pay for Clicks which
are invalid as determined by its proprietary click tracking system. Invalid
Clicks may come as a result of but are not limited to Clicks (i) generated via
automated crawlers, robots or click generating scripts, (ii) that an advertiser
receives and rejects with reasonable proof of invalidity, (iii) that come as a
result of auto-spawning of browsers, automated redirects, and clicks that are
required for Users to navigate on the Partner Network, or (iv) that come as a
result of any incentive such as cash, credits or loyalty points. LookSmart
reserves the right to require Partner to provide server log files that include,
but are not limited to, the daily number of Clicks delivered to LookSmart. In
the event that LookSmart determines that Partner has delivered invalid Clicks
during the term of this Agreement, LookSmart shall provide Partner with a
written notice stating with reasonable specificity the problem and Partner shall
have fifteen (15) business days to rectify such problem. In the event that
Partner is unable to rectify the problem within such delay or implement
satisfactory prevention measures, then LookSmart may terminate this Agreement
upon five business days prior written notice to Partner.

 

4. PARTNER OBLIGATIONS.

 

4.1 Implementation of Search Results. Partner will query LookSmart’s servers for
search queries made on the Partner Network and Partner Site and will implement
and display Search Results provided by LookSmart as set forth on Exhibit A.

 

4.2 Attribution; Look and Feel. Partner may provide attribution to LookSmart on
pages displaying Search Results. The size and location of such attribution shall
be at the parties’ mutual agreement. Other than as set forth herein, Partner
shall control the look and feel of its search service.

 

5. LOOKSMART OBLIGATIONS.

 

5.1 Tracking and Serving. LookSmart will provide the following types of search
results to Partner as and when requested in accordance with this Agreement[check
as applicable]:

 

            X            

   Sponsored Search

            X            

   Reviewed Site Search

 

5.2 Service Levels/Technical Support. LookSmart will use commercially reasonable
efforts to provide the Service Levels and Technical Support in Exhibit B.

 

5.3 Content/Quality. LookSmart will use commercially reasonable efforts to
ensure the relevancy of all Search Results based on User’s query and shall
regularly remove all irrelevant or inactive links from its Search Results. The
Search Results shall not contain any links to obscene or illegal websites.
LookSmart further agrees that it shall not promote its LookListings service
within the content of its data feed or the Search Results.



--------------------------------------------------------------------------------

6. PUBLICITY.

 

Neither party will make any public statement, press release or other
announcement relating to the terms or existence of this Agreement without the
prior written approval of the other, such approval not to be unreasonably
withheld, conditioned or delayed, provided that either party may make such
disclosures as may be, in its reasonable opinion of counsel, advisable in order
to comply with a subpoena or other legal process or with applicable laws,
regulations or securities exchange rules .

 

7. INTELLECTUAL PROPERTY OWNERSHIP.

 

7.1 Proprietary Rights of LookSmart. LookSmart will retain all right, title and
interest in and to the Search Results, the related databases and all associated
intellectual property and proprietary rights worldwide (including, but not
limited to, ownership of all copyrights, trademarks, patents, derivative works,
modifications, customer lists and information, algorithms, taxonomies, trade
secrets and other intellectual property rights therein).

 

7.2 Proprietary Rights of Partner. Other than the Search Results, Partner will
retain all right, title, and interest in and to the Partner Network and Partner
Sites (including, but not limited to, ownership of all copyrights, trademarks,
patents, derivative works, modifications, customer lists and information,
algorithms, taxonomies, trade secrets and other intellectual property rights
therein).

 

8. TERM AND TERMINATION.

 

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and will end [***]. The Agreement will then automatically renew for
successive 12-month periods, unless either party gives written notice to the
other party of its intention not to renew at least 60 days prior to the end of
the then-current term or renewal term.

 

8.2 Termination. During the Term, either Party may terminate the Agreement if
(i) the other Party materially breaches the Agreement and the breach remains
uncured for 30 days after receipt of written notice of the breach; (ii) the
other party becomes the subject of a voluntary petition in bankruptcy or any
voluntary proceeding relating to insolvency, receivership, liquidation or
composition for the benefit of creditors; or (iii) the other party becomes the
subject of an involuntary petition in bankruptcy or any involuntary proceeding
relating to insolvency, receivership, liquidation or composition for the benefit
of creditors, if such petition or proceeding is not dismissed within 60 days of
filing.

 

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Search Results, intellectual property (including derivative works
or modifications thereof) and confidential information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the



--------------------------------------------------------------------------------

license granted hereunder shall terminate and Partner and its agents shall
immediately cease all use of the Search Results.

 

8.4 Survival. The provisions of sections 1 and 6-12 (inclusive) will survive any
termination or expiration of this Agreement for a period of three years.

 

9. CONFIDENTIALITY.

 

9.1 “Confidential Information” means information about the disclosing party’s
(or its suppliers’) business, products, technologies, strategies, customers,
financial information, operations or activities that is proprietary and
confidential, including without limitation all business, financial, technical
and other information disclosed by the disclosing party. Confidential
Information will not include information that the receiving party can establish
(i) is in or enters the public domain without breach of this Agreement, (ii) the
receiving party lawfully receives from a third party without restriction on
disclosure and without breach of a nondisclosure obligation or (iii) the
receiving party knew prior to receiving such information from the disclosing
party.

 

9.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as required
by a court of law or otherwise compelled to be disclosed pursuant to the legal
process or existing laws or regulations, and (ii) that it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

 

10. WARRANTY AND INDEMNITY.

 

10.1 LookSmart Warranty. LookSmart warrants that it owns, or has obtained the
right to distribute and make available as specified in this Agreement, the
Search Results provided to Partner in connection with this Agreement. Except as
specifically provided herein, LookSmart does not guarantee or make any
representations or warranties whatsoever (i) with respect to the completeness of
any listings or links or information accessed through such links or (ii) with
respect to the content of the web sites accessed through the Listings or links
provided hereunder. LOOKSMART DOES NOT WARRANT, REPRESENT OR GUARANTEE THAT THE
USE OF ITS LISTINGS OR LINKS, OR ANY OTHER SERVICES PROVIDED IN CONNECTION WITH
OR IN ADDITION TO THE FOREGOING WILL BE UNINTERRUPTED, UNDISRUPTED OR ERROR-FREE
EXCEPT AS SET FORTH IN EXHIBIT B.

 

10.2 Indemnification. Each party will indemnify, defend and hold harmless
Partner, its officers, directors and employees from any and all third party
claims, liability, damages and/or costs (including, but not limited to,
attorneys fees) arising from the other party’s breach of any warranty,
representation or covenant in this Agreement. Each party’s obligation to
indemnify is conditioned upon the other party providing prompt notification of
any and all such claims, unless the failure to notify does not materially and
adversely affect the defense. The indemnified party will reasonably cooperate
with the indemnifying party in the defense and/or settlement thereof; provided
that if any settlement requires an affirmative obligation of, results in any
ongoing liability to or prejudices or detrimentally impacts the indemnified
party in a material manner, then such settlement shall require the indemnified
party’s written consent (not to be unreasonably withheld or delayed) and the
indemnified party may have its own counsel in attendance at all proceedings and
substantive negotiations relating to such claim at the indemnified party’s sole
cost and expense.



--------------------------------------------------------------------------------

10.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING
SUCH SUBJECT MATTER.

 

11. LIMITATION OF LIABILITY.

 

11.1 Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

11.2 Total Liability. OTHER THAN PURSUANT TO THE INDEMNIFICATION PROVISIONS
HEREOF, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR AN AMOUNT IN
EXCESS OF THE TOTAL AMOUNT PAID TO PARTNER HEREUNDER.

 

12. GENERAL.

 

12.1 Assignment. Neither party may assign this Agreement, in whole or in part,
without the other party’s written consent (which will not be unreasonably
withheld), except that no such consent will be required in connection with a
merger, reorganization or sale of all, or substantially all, of such party’s
assets to a third party unless such third party is a search services provider,
in which case consent is required prior to any assignment by operative of law,
change of control or otherwise

 

12.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

 

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) Business Days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) Business Days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

 

If to Partner:

 

388 St-Jacques Street, 9th Floor

Montreal, Quebec

H2Y 1S1

Canada

Attn: Patrick Hopf, VP, Business Development

Phone:

Fax::



--------------------------------------------------------------------------------

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Senior VP, Business Development

Fax:

 

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax:

 

12.4 No Agency. The parties are independent contractors and will have no power
or authority to assume or create any obligation or responsibility on behalf of
each other. This Agreement will not be construed to create or imply any
partnership, agency or joint venture.

 

12.5 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

 

12.6 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

 

12.7 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

 

12.8 Independent Contractors. The parties are independent contractors and not
co-venturers. Neither party shall be deemed to be an employee, agent, or legal
representative of the other party hereto for any purpose and neither party
hereto shall have any right, power or authority to create any obligation or
responsibility on behalf of the other party hereto nor shall this be deemed an
exclusive or fiduciary relationship.

 

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

 

LookSmart, Ltd.       Mamma.com Enterprises Inc. By:  

/s/    Anthony Mamone        

      By:  

/s/    Patrick Hopf        

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

Anthony Mamone

     

Name:

 

Patrick Hopf

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

 

SVP Sales

     

Title:

 

VP Business Development

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 